


AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT
This Amendment No. 2 to Employment Agreement (this “Amendment”) is made as of
June 4, 2015, by and between Kindred Biosciences, Inc., a Delaware corporation
(the “Company”), and Denise Bevers, an individual and resident of the State of
California (the “Executive”), with reference to the following facts:
WHEREAS, the Company and the Executive are parties to an Employment Agreement
dated as of June 20, 2013 and amended on November 11, 2013 (the “Employment
Agreement”), between the parties and pursuant to which Executive serves as the
Company’s Chief Operating Officer; and
WHEREAS, the Company and Executive wish to further amend the Employment
Agreement in certain respects as provided in this Amendment.
NOW, THEREFORE, in consideration of the foregoing and other consideration, the
receipt and sufficiency of which hereby are acknowledged, the Company and
Executive hereby agree as follows:
1.Definitions. Terms not otherwise defined in this Amendment shall have the
meanings attributed to such terms in the Employment Agreement. References in the
Employment Agreement and this Amendment to this “Agreement” mean the Employment
Agreement as amended by this Amendment and as further amended from time to time
as provided in the Employment Agreement.
2.    Amendment. Section 4(c)(ii) of the Employment Agreement is hereby amended
to increase the payment to the Executive upon termination by the Company Without
Cause or by the Executive with Good Reason from six (6) months of the
Executive’s then current Base Salary to twelve (12) months of the Executive’s
then current base salary. Section 4(c)(ii) is amended to read in entirety as
follows:
(ii) The Company will pay Executive a total amount equal to twelve (12) months
of Executive’s then current Base Salary, less applicable taxes and deductions;
such payment to be made within 7 days of termination.
3.    No Other Changes to the Employment Agreement. Except as expressly amended
by this Amendment, all of the terms of the Employment Agreement shall remain in
full force and effect.
[Signature Page Follows]

1

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 2 as of
the date first set forth above.


KINDRED BIOSCIENCES, INC.




EXECUTIVE




By:   /s/ Richard Chin                     
   Richard Chin, President and CEO
   /s/ Denise Bevers                    
Denise Bevers
 
 




2